1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    LINDA MOTT
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6059
     Fax: (702) 388-5087
6    linda.j.mott@usdoj.gov

7    Representing the United States of America

8
                                 UNITED STATES DISTRICT COURT
9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                          Case No. 2:18-cr-144-JAD-GWF

11                  Plaintiff,                          STIPULATION TO CONTINUE
                                                        SENTENCING HEARING
            v.
12                                                      (First Request)
     TRAYVALE HARRISON,
13
                    Defendant.
14

15          COMES NOW the United States of America, through Nicholas A. Trutanich,

16   United States Attorney, and Linda Mott, Assistant United States Attorney, counsel for the

17   United States of America, and Jennifer Waldo, counsel for Defendant Trayvale Harrison,

18   and requests that the sentencing hearing currently scheduled October 28, 2019, be vacated

19   and set to a date and time convenient to this Court, but no sooner than ninety (90) days.

20          The request is for the following reasons:

21          1.      Additional time is needed to formulate and file any sentencing

22   memorandums, procure any possible witnesses that would be at sentencing to either speak

23   on behalf of Defendant Harrison, or on the behalf of the government.

24
1          2.     Counsel for Defendant Harrison agrees with this continuance.

2          3.     Defendant Harrison is in custody and agrees with this continuance.

3          4.     Thus, all parties agree to this continuance.

4          5.     The additional time requested herein is not sought for purposes of delay, but

5    merely to allow counsel to have sufficient time to solidify any witnesses needed, and to

6    review and prepare any sentencing memorandums.

7          This is the first request to continue filed herein.

8          DATED this 24th day of October, 2019.

9
                                                  NICHOLAS A. TRUTANICH
10                                                United States Attorney

11                                                   /s/ Linda Mott
                                                  By_____________________________
12
                                                  LINDA MOTT
                                                  Assistant United States Attorney
13

14
                                                     /s/ Jennifer Waldo
15                                                _____________________________
                                                  JENNIFER WALDO
16                                                Counsel for Defendant
                                                  TRAYVALE HARRISON
17

18

19

20

21

22

23

24

                                                    2
1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,                         Case No. 2:18-cr-144-JFD-GWF
3
                   Plaintiff,                          PROPOSED ORDER
4           v.
5    TRAYVALE HARRISON,

6                  Defendant.

7

8                                     FINDINGS OF FACT

9           Based on the Stipulation of the parties, and good cause appearing therefore, the

10   Court finds that:

11          1.     The government, as well as Counsel for defendant Harrison, need additional

12   time to formulate and file any sentencing memorandums, as well as locating any witnesses

13   who may speak either on the behalf of Harrison, or on behalf of the government.

14          2.     Defendant Harrison is in custody and does not object to the continuance.

15          3.     The Government is in agreement with this continuance.

16          4.     The additional time requested herein is not sought for purposes of delay, but

17   to allow the parties to continue to prepare any sentencing memorandums, secure witnesses

18   who may speak on behalf of the defendant, or the government, and to allow counsel for

19   defendant to these options with her client.

20   ///

21   ///

22   ///

23   ///

24   ///

                                                   3
1                                            ORDER

2           IT IS ORDERED that the sentencing hearing currently scheduled for October 28,

3    2019, at the hour of 2:00 p.m., be vacated and continued to _________________ at the
                                                                 January 27, 2020, at the hour

4    hour
     of    of 11:00
        ___:___     a.m.
                __.m..

5           DATED this 24th
                       ____ day of October, 2019.

6

7
                                               JENNIFER A. DORSEY
                                               UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  4
